Citation Nr: 9935043	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to the assignment of a higher evaluation for 
right wrist osteochondritis dissecans with scaphoid-lunate 
tear, currently evaluated as 10 percent disabling. 

2.  Entitlement to the assignment of a higher (compensable) 
evaluation for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997

This appeal concerning assignment of a higher evaluation of a 
right wrist osteochondritis dissecans with scaphoid-lunate 
tear comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which established service connection for that 
disability and assigned a 10 percent evaluation.  

The Board notes that the RO did not certify the issue of 
assignment of a higher (compensable) evaluation for migraine 
headaches for appeal because the veteran had not filed a 
substantive appeal.  Under the pertinent law and regulations, 
following the issuance of a statement of the case (SOC), the 
claimant must file a Substantive Appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  In 
this case, a rating was issued in November 1997 and was 
followed by another rating issued in June 1998 denying a 
compensable evaluation for service connected headaches, 
before the notice of disagreement was received and a SOC was 
issued.  The Board also notes that the veteran's 
representative, in its statement of accredited representative 
dated May 18, 1999, addressed the issue of entitlement to a 
higher evaluation for migraine headaches. The Board finds 
that the latter correspondence was adequate to constitute a 
substantive appeal from the June 1998 rating decision on the 
issue of entitlement to a higher disability evaluation for 
migraine headaches.  The veteran thereby perfected an appeal 
as to that claim.  The Board finds that no prejudice will 
result to the veteran by appellate review of the claim at 
this time, as she received a statement of the case on the 
issue in question and her representative has presented 
argument in favor of a compensable evaluation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's service-connected residuals of a right 
wrist osteochondritis dissecans with scaphoid-lunate tear are 
manifested by minimal residual tenderness on the radial side 
and pain during range of motion, with no evidence of 
ankylosis.

3.  The veteran's migraine headache disability is reflected 
by occurrence of a headache about once a month, with 
subjective complaints of light sensitivity, nausea, ringing 
in her ears, flashing spots and throbbing pain, and without 
frequent prostrating attacks or severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a right wrist osteochondritis dissecans with 
scaphoid-lunate tear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5014, 5215 (1999).

2.  Resolving all reasonable doubt in the veteran's favor, 
the schedular criteria for a 10 percent evaluation for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to the issues on 
appeal and that no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When a veteran appeals the initial rating assigned for a 
disability after a grant of service connection, consideration 
shall be given to the propriety of "staged ratings" for 
periods of time since the effective date of the grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned when the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
disabilities.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the veteran's disabilities at issue.  

Right Wrist Osteochondritis Dissecans with Scaphoid-lunate 
Tear 

The veteran's right wrist disability has been evaluated by 
analogy to osteomalacia pursuant to Diagnostic Code 5014.  
Disabilities listed under Diagnostic Codes 5013 to 5024 are 
to be evaluated on the basis of limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014, Note (1999).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  

In service, the veteran was seen on several occasions with 
right wrist pain.  Service records indicate that the veteran 
was right handed.  Repetitive activities exacerbated the 
right wrist condition, which initially resolved with rest.  
Later, she was diagnosed with right wrist osteochondritis 
dissecans with scaphoid-lunate tear and afforded arthroscopic 
surgical repair in service in July 1997.  

On VA examination in October 1997, she reported that normal 
daily activities were possible, but the wrist was painful.  
The examiner noted she was still recovering.  She reported 
still getting some stiffness, some aching, soreness, 
tenderness, weakness with heavy use or grip and grab.  
Objectively, she could dorsiflex 30 degrees, palmar flex 55 
degrees.  She could radially deviate 20 degrees, ulnar 
deviate around 40 degrees.  There was pain throughout range 
of motion.  There was diminished grip and grasp secondary to 
right wrist pain.   There was palpable soreness and 
tenderness but no other swelling or deformity could be 
identified.  X-rays showed no significant bone or joint 
abnormality.  On neurologic examination, right wrist pain was 
without reflex or sensory change.

A March 1998 clinic report reported a negative Romberg sign 
but the veteran complained of tingling in her 2d, 3d and 4th 
digits of her right hand.

An April 1998 X-ray of the right wrist was unremarkable; she 
complained of wrist pain with radial deviation and extension 
and was clinically assessed with chronic wrist pain.  In June 
1998, a wrist MRI reported no significant abnormality.  A 
September 1998 clinical record described the right wrist as 
tender in the anatomical snuff box.  There was no pain or 
instability of the distal or radial ulnar joint.  No carpal 
instability was assessed.  New wrist braces were prescribed 
as the then current ones were too large.

Another VA examination was afforded in January 1999, at which 
the veteran also complained of wrist pain.  On physical 
examination, both wrists appeared normal.  There was minimal 
soreness on the radial aspect of the right wrist.  Plantar 
flexion was from 0-78 degrees.  Dorsiflexion was from 0-70 
degrees.  Ulnar deviation was from 0-43 degrees.  Radial 
deviation was from 0-20 degrees.  The examiner commented that 
there was no objective evidence of pain on motion.  He also 
reported that she had a fairly good grip.  Diagnosis was 
history of torn ligaments and a chip bone, pain and stiffness 
of the right side.  There was residual tenderness on the 
radial side.  

The Board notes that the veteran has no ankylosis, favorable 
or unfavorable, of the right wrist.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of clinical findings indicates 
that the veteran could perform range of motion testing of the 
disabled joint.  As ankylosis is not present, the criteria 
set forth in Diagnostic Code 5214 pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating.  See DeLuca v. Brown, supra.

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999). 
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, as the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.


Migraine Headaches

Migraine headaches, with characteristic prostrating attacks 
averaging one in 2 months over several months warrant a 10 
percent evaluation. A noncompensable evaluation is warranted 
for migraine headaches with less frequent attacks.  With 
characteristic prostrating attacks occurring on an average of 
one a month over the last several months, a 30 percent 
evaluation is warranted.  A 50 percent evaluation, the 
highest possible, is warranted with "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  38 C.F.R. § 4.20, DC 8100 (1999). 
In sum, the applicable rating criteria link the ratings for 
migraine headaches to two elements: severity and frequency.  
It is not sufficient to demonstrate the existence of a 
particular frequency of headaches; the headaches must be of a 
prostrating character to warrant a compensable rating.

The veteran has reported that her headaches used to be 
related to her menstrual period.  The veteran was afforded a 
VA miscellaneous neurological examination in October 1997.  
At that time, she was reporting headaches averaging between 
1-2 a month.  The headaches were pulsating, interspersed with 
sharp fleeting pain.  She experienced light sensitivity and 
flashing spots when she shut her eyes.  She experienced some 
nausea but did not vomit.  She also reported the room 
spinning a little.  Neurological examination was within 
normal limits.  Diagnosis was migraine headaches.  When seen 
in November 1997, she indicated that, when she had a 
headache, she felt better if she would lie down in a dark 
room.  

Clinical follow-up reported essentially the same findings.  
For example in March 1998, she reported having headaches 
since the eighth grade but with greater frequency in the past 
year (once a month to once a week).  She reported that during 
migraine episodes she experienced light sensitivity, nausea, 
ringing in her ears, flashing spots and throbbing pain.  She 
felt taking Midrin at the onset of headaches worked well.  
She also slept the headaches off.  She reported a decrease in 
the frequency of migraines, two actual episodes from the 
middle of January until the date of the examination in the 
middle of March.  The impression was migraine headaches, 
"doing well on Midrin."

The benefit of the doubt rule is a unique standard which is 
applicable to claims before VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  

In this case, the Board finds that there is an approximate 
balance of positive and negative evidence on the question of 
whether any of the headaches the veteran has been 
experiencing are "prostrating".  A physician has not 
described her headaches as prostrating and there has not been 
submitted any independent evidence to confirm the prostrating 
character of the headaches.  Nevertheless, the veteran has 
reported that she feels better if she lies down when a 
headache comes on, and the Board does not dispute that 
statement of hers.  Under the circumstances, the benefit of 
the doubt will be resolved in the veteran's favor on the 
issue of whether any of her headaches are "prostrating" in 
character and a compensable rating for headaches will be 
assigned.  38 U.S.C.A. § 5107(b).  As a treating or examining 
physician has not found prostrating headache attacks 
averaging once a month or more, and there is no independent 
evidence of such, entitlement to an evaluation in excess of 
10 percent is not established. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (1999).  The Board also 
notes that severe economic inadaptability due to headaches 
has not been demonstrated. 

Conclusion

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

An increased evaluation for right wrist osteochondritis 
dissecans with scaphoid-lunate tear is denied. 

An evaluation of 10 percent evaluation for migraine headaches 
is granted, subject to governing regulations concerning the 
payment of monetary awards. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

